United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1923
                                   ___________

Domingo Velasquez-Domingo,             *
                                       *
             Petitioner,               *
                                       * Petition for Review of
       v.                              * an Order of the Board
                                       * of Immigration Appeals.
                    1
Eric H. Holder, Jr., Attorney General *
of the United States,                  *
                                       * [UNPUBLISHED]
             Respondent.               *
                                  ___________

                             Submitted: June 5, 2009
                                Filed: June 9, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Guatemalan citizen Domingo Velasquez-Domingo petitions for review of an
order of the Board of Immigration Appeals (BIA) that affirmed an immigration
judge’s (IJ’s) denial of his application for asylum and withholding of removal.2


      1
       Eric H. Holder, Jr., has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
      2
       Velasquez-Domingo also purports to challenge the IJ’s denial of relief under
the Convention Against Torture (CAT), but he did not raise a CAT claim below, and
Having carefully reviewed the record, we deny the petition. See Eta-Ndu v. Gonzales,
411 F.3d 977, 982-83 (8th Cir. 2005) (standard of review).

      We conclude that substantial evidence supports the IJ’s conclusion that
Velasquez-Domingo did not establish past persecution or a well-founded fear of future
persecution on account of a protected ground. See Lengkong v. Gonzales, 478 F.3d
859, 863 (8th Cir. 2007) (incidents of random isolated violence did not compel finding
of persecution); Gomez v. Gonzales, 425 F.3d 543, 545-47 (8th Cir. 2005) (record
must compel finding that protected ground motivated persecutors’ actions); Alyas v.
Gonzales, 419 F.3d 756, 760-61 (8th Cir. 2005) (to establish persecution when harm
was inflicted by private individual, asylum applicant must show that government was
unwilling or unable to protect him). Velasquez-Domingo’s claim for withholding of
removal--which carries a more rigorous burden of proof--necessarily fails as well. See
Makatengkeng v. Gonzales, 495 F.3d 876, 885 (8th Cir. 2007).

      Accordingly, we deny the petition.
                     ______________________________




he does not now assert that the IJ erred by not considering his asylum application as
raising a CAT claim, see Halabi v. Ashcroft, 316 F.3d 807, 808 (8th Cir. 2003) (per
curiam) (issues not raised in appeal brief are waived).

                                         -2-